250 Ga. 804 (1983)
301 S.E.2d 480
DUDLEY
v.
SNEAD.
39446.
Supreme Court of Georgia.
Decided April 5, 1983.
Hodges & Hodges, Carl H. Hodges, for appellant.
Clyde W. Carver, for appellee.
SMITH, Justice.
At issue in this appeal is title to a condominium formerly owned by Albert A. Williams and located at 315-D Lakemore Drive in Atlanta. Donna Snead claims title to the residence by virtue of a devise in the last will and testament of Mr. Williams; Ronald Wayne Dudley claims that Williams deeded the condominium to him prior to his death by suicide in March 1981. The deed, dated February 24, 1980, was not recorded until April 1981, some six weeks after Williams' death. Dudley brought this action seeking a judgment declaring him to be the true owner of the Lakemore Drive property. The trial court, sitting without a jury, found that the purported Williams-Dudley deed was a forgery and therefore ineffective to pass title to the condominium to Dudley. Dudley brings this appeal. We affirm.
1. Dudley enumerates as error several of the trial court's factual findings and challenges the court's reliance on the testimony of Snead's handwriting expert, James H. Kelly. At trial Kelly testified, and the trial judge subsequently found, that the purported signature of Albert Williams of the alleged deed was "characterized by tremors and hesitation consistent with the signature having been traced or copied" and that the document was a forgery.
Factual findings and credibility determinations by the trial *805 court will be upheld on appeal if there appears in the record any evidence to support them. Guye v. Home Indem. Co., 241 Ga. 213 (244 SE2d 864) (1978). The trial court's determinations in this case are supported by ample evidence and will not be disturbed on appeal.
2. We have examined Dudley's remaining enumerations and find them to be without merit.
Judgment affirmed. All the Justices concur.